NUMBER 13-10-053-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

RICARDO VELA,                                                                 Appellant,

                                            v.

FLAVIO SALINAS,                                                                Appellee.


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.


                         MEMORANDUM OPINION
                Before Justices Benavides, Vela, and Perkes
                   Memorandum Opinion Per Curiam

       This case is before the Court on an agreed motion to reverse and remand the

cause to the trial court for settlement and entry of an order of dismissal. The parties have

reached an agreement with regard to the disposition of the matters currently on appeal

and have attached a copy of a Rule 11 agreement to their motion.               Pursuant to

agreement, the parties request this Court to reverse the trial court=s judgment and remand
this case for entry of an order of dismissal consistent with the terms of the settlement.

We GRANT the motion and REVERSE and REMAND this case to the trial court for entry

of judgment in accordance with the settlement agreement.          See TEX. R. APP. P.

42.1(a)(2)(B), 43.2(d).

       In accordance with the agreement of the parties, costs are taxed against the party

incurring same. See TEX. R. APP. P. 42.1(d) (“Absent agreement of the parties, the court

will tax costs against the appellant.”).




                                               PER CURIAM

Delivered and filed the
7th day of July, 2011.




                                           2